Case 1:17-cr-00449-NGG-RER Document 120 Filed 07/06/21 Page 1 of 1 PageID #: 680



                           ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                         New York, NY 10013



 FRANKLIN A. ROTHMAN                                                  Tel: (212) 571‐5500
 JEREMY SCHNEIDER                                                     Fax: (212) 571‐5507
 ROBERT A. SOLOWAY
 DAVID STERN
  __________

 RACHEL PERILLO


                                                   July 6, 2021

 Hon. Nicholas G. Garaufis
 United States District Court
 225 Cadman Plaza East
 Brooklyn, New York 11201

                       United States v. Mirsad Kandic
                       17 Cr. 449 (NGG)


 Dear Judge Garaufis:

      Robert Soloway and I are the attorneys for Mr. Kandic in
 this matter. I write with the consent of the government seeking
 to adjourn the status conference presently scheduled for July
 22, 2021 until July 29th at 12:00pm which, I am informed, is a
 date acceptable to the Court. Because we continue to prepare
 this matter and to review discovery in addition to its
 designation as a complex case we consent to the continuing
 exclusion of time pursuant to 18 USC §3161.

      If you have any questions regarding this application please
 call my office.

                                                             Respectfully submitted,

                                                             /s/

                                                             David Stern
